Citation Nr: 1000696	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for obsessive-compulsive 
disorder (OCD), currently evaluated as 70-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from April 1977 to 
December 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

Because the claim requires further development, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends his OCD is totally disabling and, 
therefore, entitled to a 100 percent schedular rating.  He 
already has a total disability rating based on individual 
unemployability (TDIU), effective since April 20, 2002.  But 
this does not preclude him from also establishing his 
entitlement to a 100 percent schedular rating for his OCD, 
that is of course if the evidence supports assigning this 
higher schedular rating.  See Bradley v. Peake, 22 Vet. App. 
280 (2008).

There are indications the Veteran may be receiving disability 
benefits from the Social Security Administration (SSA), 
possibly because of his OCD.  So VA needs to try and obtain 
these additional records because they are potentially 
relevant to his claim for a higher schedular rating for his 
OCD.  38 C.F.R. § 3.159(c)(2) and (c)(3); see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 
10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Veteran also submitted documents in July 2005 showing 
treatment from Dr. C at Winn Army Community Hospital at Ft 
Stewart, in Georgia, and at the VA medical facility in 
Savannah, Georgia.  These records also need to be obtained 
for consideration in this appeal.  38 C.F.R. § 3.159(c)(2) 
and (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).



A VA examination also is needed to reassess the severity of 
the Veteran's OCD.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Green v. Derwinski, 1 
Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

As well, on remand the AMC needs to ensure the Veteran has 
received all notice required by the Veterans Claims 
Assistance Act (VCAA), including the type of revised notice 
contemplated by a recent holding in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.).  In this recent case, 
the Federal Circuit vacated and remanded important aspects of 
the lower Veterans Court's holding, as well as a related 
case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be Veteran specific."  Similarly, "while a Veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court ... requires the VA to notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

Lastly, the Veteran's representative argues in a recently 
submitted November 2009 brief that VA has failed in its duty 
to assist in developing the claim by not clarifying whether 
the Veteran wants a hearing.  38 C.F.R. § 20.700(a).  The 
Board usually obtains this clarification by sending the 
Veteran a letter.  Since, however, the Board is remanding 
this case for the other reasons mentioned, this clarification 
may be obtained on remand.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA letter 
concerning his claim for an increased 
schedular rating for his OCD.  The letter, 
however, need not be Veteran specific - 
including in terms of citing the criteria 
of any specific diagnostic code, or 
solicit daily life evidence.  See Vazquez-
Flores v. Shinseki, 2009 WL 2835434 
(Fed.Cir.), overturning the lower Veterans 
Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008)

2.  Also ask the Veteran to provide the 
names, addresses, and approximate dates of 
treatment of all VA and non-VA health care 
providers that have seen, treated or 
evaluated him for his OCD.  This includes, 
but is not limited to, the records of his 
evaluation and treatment by Dr. C at Winn 
Army Community Hospital at Ft Stewart, 
in Georgia, and at the VA medical facility 
in Savannah, Georgia.  With any necessary 
authorization, obtain these additional 
records.  If the attempts to obtain these 
additional records are unsuccessful, and 
further attempts to obtain them would be 
futile, make an express declaration to 
this effect and notify the Veteran 
in accordance with 38 C.F.R. § 3.159(c).

3.  Obtain the Veteran's SSA records, 
including any medical records considered 
by that agency in deciding his claim for 
disability benefits.



4.  Schedule the Veteran for a VA 
examination to assess the severity of his 
OCD.  The examiner is asked to report on 
the presence or absence of the specific 
symptoms in the general rating formula for 
mental disorders required for the only 
possible higher schedular rating of 100 
percent.  The examiner must assign a 
Global Assessment of Functioning (GAF) 
Score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders and explain what the 
assigned score means.  The examiner should 
also comment on the extent of the 
Veteran's occupational and social 
impairment that is specifically 
attributable to his OCD (that is, without 
consideration of the several other 
service-connected disabilities that, in 
combination with the OCD, resulted in him 
receiving a TDIU effectively since April 
20, 2002).  As well, the examiner should 
reconcile the different psychiatric 
diagnoses and specify which symptoms are 
associated with each disorder.

The examiner must discuss the rationale 
for all opinions expressed.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

5.  Then readjudicate the claim for a 
higher schedular rating for the OCD.  If 
this claim is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


